 



Exhibit 10.1
FIFTH AMENDMENT TO CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of December 4, 2007, but shall be effective for all purposes as of the
Effective Date (defined below) among Powell Industries, Inc., a Delaware
corporation (“Parent”), Switchgear & Instrumentation Ltd., an entity organized
under the laws of England and Wales (formerly known as Inhoco 3210 Limited,
“Inhoco”), Switchgear & Instrumentation Properties Limited, an entity organized
under the laws of England and Wales (“SI Properties” and together with Inhoco,
“UK Borrower”), Bank of America, N.A., a national banking association, as Agent,
Swing Line Lender and L/C Issuer under the Credit Agreement (in such capacity as
administrative agent, together with its successors in such capacity, “Agent”),
and each lender from time to time party to the Credit Agreement (collectively,
“Lenders” and individually, a “Lender”). Capitalized terms used but not defined
in this Amendment have the meaning given them in the Credit Agreement (defined
below).
RECITALS
     A. Parent, Inhoco, and SI Properties, as borrowers (each a “Borrower” and
collectively “Borrowers”), Agent and Lenders entered into that certain Credit
Agreement dated as of June 29, 2005 (as amended by the First Amendment to Credit
Agreement dated November 7, 2005, as amended by the Second Amendment to Credit
Agreement dated January 11, 2006, as amended by the Third Amendment to Credit
Agreement dated August 4, 2006, as amended by the Fourth Amendment to Credit
Agreement dated December 7, 2006, and as amended, restated or supplemented, the
“Credit Agreement”).
     B. Borrowers, Agent and Lenders have agreed to amend the Credit Agreement,
subject to the terms and conditions of this Amendment.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the undersigned hereby agree as follows:
     1. Amendment to Credit Agreement. The Credit Agreement is amended as set
forth below as of the Effective Date:
     (a) The definition of “Approved Period” in Section 1.01 of the Credit
Agreement is deleted in its entirety and replaced with the following:
“Approved Period means the period commencing on the Closing Date and ending on
December 31, 2008 (such period may be extended if requested by UK Borrower and
if the Required Lenders agree, in their sole discretion, to an extension in
writing).”
     (b) Section 7.11(f) of the Credit Agreement is deleted in its entirety and
replaced with the following:
     “(f) Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of

1



--------------------------------------------------------------------------------



 



any fixed or capital asset (excluding normal replacements and maintenance which
are properly charged to current operations), except for capital expenditures in
the ordinary course of business not exceeding, in the aggregate for Parent and
its Subsidiaries, for the fiscal years ended September 30, 2006 and
September 30, 2007, the amount set forth opposite such fiscal year:

          Period Ending   Maximum Capital Expenditures
September 30, 2006
  $ 8,750,000  
September 30, 2007
  $ 15,000,000 ”

     2. Conditions. This Amendment shall be effective as of September 30, 2007
(the “Effective Date”) once each of the following have been delivered to Agent:

  (a)   this Amendment executed by Borrowers, Agent and Lenders;     (b)  
Guarantors’ Consent and Agreement executed by the Guarantors; and     (c)   such
other documents as Agent or Lenders may reasonably request.

     3. Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders that (a) it possesses all requisite power and authority to
execute, deliver and comply with the terms of this Amendment, (b) this Amendment
has been duly authorized and approved by all requisite corporate action on the
part of Borrower, (c) no other consent of any Person (other than Lenders) is
required for this Amendment to be effective, (d) the execution and delivery of
this Amendment does not violate its organizational documents, (e) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (f) it is in
full compliance with all covenants and agreements contained in each Loan
Document (as amended by this Amendment) to which it is a party, and (g) no
Default or Event of Default has occurred and is continuing (other than any
Default or Event of Default cured by the amendments in Section 1 of this
Amendment). The representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment. No investigation by Agent
or Lenders is required for Agent or Lenders to rely on the representations and
warranties in this Amendment.
     4. Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Amendment.
Except as affected by this Amendment, the Loan Documents are unchanged and
continue in full force and effect. However, in the event of any inconsistency
between the terms of the Credit Agreement (as amended by this Amendment) and any
other Loan Document, the terms of the Credit Agreement shall control and such
other document shall be deemed to be amended to conform to the terms of the
Credit Agreement. Borrowers hereby reaffirm their obligations under the Loan
Documents to which each is a party and agree that all Loan Documents to which
they are a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment).

2



--------------------------------------------------------------------------------



 



Borrowers hereby release Agent and Lenders from any liability for actions or
omissions in connection with the Credit Agreement and the other Loan Documents
prior to the date of this Amendment.
     5. Miscellaneous.
     (a) Waiver. Lender (i) waives any violation of, or noncompliance with
Section 7.11(f) of the Credit Agreement arising prior to the date hereof, and
(ii) agrees not to exercise any of the rights or remedies available to it under
the Loan Documents solely as a result of the violation or noncompliance
described in the preceding clause (i). Except as expressly set forth in the
preceding sentence, this Amendment does not constitute (i) a waiver of, or a
consent to, (A) any provision of the Credit Agreement or any other Loan Document
not expressly referred to in this Amendment, or (B) any present or future
violation of, or default under, any provision of the Loan Documents, or (ii) a
waiver of Agent’s or Lenders’ right to insist upon future compliance with each
term, covenant, condition and provision of the Loan Documents.
     (b) Form. Each agreement, document, instrument or other writing to be
furnished to Lenders under any provision of this Amendment must be in form and
substance satisfactory to Agent and its counsel.
     (c) Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
     (d) Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or
reimburse Agent on demand for all of their reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Agent’s counsel.
     (e) Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.
     (f) Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile. The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on Borrowers, Agent and Lenders. Agent may also require that any such
documents and signatures be confirmed by a manually-signed original; provided
that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
     (g) Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.

3



--------------------------------------------------------------------------------



 



     (h) Entirety. The Loan Documents (as amended hereby) Represent the Final
Agreement Among Borrowers, Agent and Lenders and May Not Be Contradicted by
Evidence of Prior, Contemporaneous, or Subsequent Oral Agreements by the
Parties. There Are No Unwritten Oral Agreements among the Parties.
[Signatures appear on the following pages.]

4



--------------------------------------------------------------------------------



 



     The Amendment is executed as of the date set out in the preamble to this
Amendment.

                  BORROWERS:    
 
                POWELL INDUSTRIES, INC.    
 
           
 
  By:   /s/ Don R. Madison    
 
           
 
      Don R. Madison    
 
      Executive Vice President, Secretary and    
 
      Treasurer    
 
                SWITCHGEAR & INSTRUMENTATION         LTD., formerly known as
Inhoco 3210 Limited    
 
           
 
  By:   /s/ Don R. Madison    
 
           
 
      Don R. Madison    
 
      Director    
 
                SWITCHGEAR & INSTRUMENTATION         PROPERTIES LIMITED    
 
           
 
  By:   /s/ Don R. Madison    
 
           
 
      Don R. Madison    
 
      Director    

Signature Page to Fifth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Agent    
 
           
 
  By:   /s/ Daniel J. Lintner    
 
           
 
      Daniel J. Lintner    
 
      Senior Vice President    
 
                BANK OF AMERICA, N.A., as a Lender, L/C         Issuer and Swing
Line Lender    
 
           
 
  By:   /s/ Daniel J. Lintner    
 
           
 
      Daniel J. Lintner    
 
      Senior Vice President    

Signature Page to Fifth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



GUARANTORS’ CONSENT AND AGREEMENT TO FIFTH AMENDMENT
     As an inducement to Agent and Lenders to execute, and in consideration of
Agent’s and Lenders’ execution of, this Amendment, the undersigned hereby
consents to this Amendment and agrees that this Amendment shall in no way
release, diminish, impair, reduce or otherwise adversely affect the obligations
and liabilities of the undersigned under the Guaranty executed by each of the
undersigned in connection with the Credit Agreement, or under any Loan
Documents, agreements, documents or instruments executed by the undersigned to
create liens, security interests or charges to secure any of the Obligations (as
defined in the Credit Agreement), all of which are in full force and effect. The
undersigned further represents and warrants to Agent and Lenders that (a) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (b) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (c) no Default or Event of Default has
occurred and is continuing. Guarantors hereby release Agent and Lenders from any
liability for actions or omissions in connection with the Loan Documents prior
to the date of this Amendment. This Guarantors’ Consent and Agreement shall be
binding upon each of the undersigned, and its permitted assigns, and shall inure
to the benefit of Agent, Lenders, and its successors and assigns.
GUARANTORS:

                      TRANSDYN, INC.,
a Delaware corporation       POWELL INDUSTRIES ASIA, INC.,
a Delaware corporation    
 
                   
By:
  /s/ Don R. Madison
 
Don R. Madison
      By:   /s/ Don R. Madison
 
Don R. Madison
   
 
  Vice President, Secretary and Treasurer           Vice President, Secretary
and Treasurer    
 
                    POWELL INDUSTRIES INTERNATIONAL,
INC., a Delaware corporation       POWELL ELECTRICAL SYSTEMS, INC.,
a Delaware corporation    
 
                   
By:
  /s/ Don R. Madison
 
Don R. Madison
      By:   /s/ Don R. Madison
 
Don R. Madison
   
 
  Vice President, Secretary and Treasurer           Vice President, Secretary
and Treasurer    

Guarantors’ Consent and Agreement to Fifth Amendment

 